COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Northwest EMS Consultants, P.A. d/b/a North Cypress EMS v.
                          Frances Guillory

Appellate case number:    01-19-00668-CV

Trial court case number: 2018-61162

Trial court:              11th District Court of Harris County

Date motion filed:        August 31, 2020

Party filing motion:      Appellee


       A majority of the en banc court has voted to deny appellee’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: ___/s/ Julie Countiss________
                   Acting for the Court the En Banc Court*

Date: ___September 29, 2020_____

* En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.

Justice Goodman, joined by Justices Keyes, Lloyd, and Kelly, dissenting from the denial of en
banc reconsideration with separate opinion.